DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 24 September 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 6 December 2021, which has been placed of record and entered in the file.
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of the invention should be amended so that it is consistent with the claimed invention.  It is suggested that the title of the invention be changed to “PERFORATING TOOL, AND APPARATUS AND METHOD FOR VACUUM SKIN PACKAGING OF A PRODUCT “.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Regarding claim 1, line 3, the word “include” appears to be used in error and it shall be assumed that the word --inclined-- should be used in its place.  
Regarding claim 4, line 2, the word “cutting” appears to be used in error and it shall be assumed that the word --pointed-- should be used in its place because “the cutting tip” lacks proper antecedent basis.
Regarding claim 11, line 6, the word “include” appears to be used in error and it shall be assumed that the word --inclined-- should be used in its place.
Regarding claim 15, line 2, the word “cutting” appears to be used in error and it shall be assumed that the word --pointed-- should be used in its place because “the cutting tip” lacks proper antecedent basis.
The dependent claims 2, 3, 5-10, 12-14 and 16-18 are likewise objected to as being dependent on an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 13, the expression “urge to flap element in the open position” is vague and indefinite as the language is awkward and there is no antecedent basis for “the open position”.
The dependent claims 2-10 are likewise rejected as being dependent on a rejected claim.

	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3 and 7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Windischman et al. (US 2716983) (hereinafter Windischman).
Regarding claim 1, the Windischman reference discloses a perforating tool (1) (col. 1, lines 67-72) comprising: a pointed tip (5) configured to contact a side wall of a support (this is merely a statement of intended use, but is fully capable of being performed by the Windischman perforating tool); cutting edges (7) positioned on the pointed tip to define a profile that is [include] “inclined” with respect to a direction of perforation (9), wherein the cutting edges (7) are positioned and configured such that, upon perforation of the side wall of the support, the pointed tip cuts a flap element in the side wall (this is merely a statement of intended use, but is fully capable of being performed by the Windischman perforating tool, col. 3, lines 19-34) ; non-cutting surfaces (14) (fig. 3), wherein each of the cutting surfaces (7) terminates in one of the non- cutting surfaces 14) (fig. 4); and an aperture (3) in the perforating tool (1), wherein the aperture (3) is delimited at least in part by the cutting edges (7) and the non-cutting surfaces (14) (fig. 4); wherein a distance between the non-cutting surfaces (14) is smaller than a maximum distance between the cutting edges (7) (see annotated fig. 2 below) such that, upon perforation of the side wall of the support, the non- cutting surfaces (14) urge the flap element in the open position (this is merely a statement of intended use, but is fully capable of being performed by the Windischman perforating tool).

    PNG
    media_image1.png
    331
    521
    media_image1.png
    Greyscale

Regarding claim 2, the Windischman reference discloses the perforating tool of claim 1, wherein the perforating tool (1) presents an elongated conformation (it has an elongated shape as seen in figs. 3 and 4) along a longitudinal axis (9) and each of the cutting edges (7) has a side profile (fig. 3) that is inclined by an angle (12° in fig. 3, col. 2, lines 64-72) with respect to the longitudinal axis (9).
Regarding claim 3, the Windischman reference discloses the perforating tool of claim 2, wherein the angle is an acute angle (12° is an acute angle) with respect to the longitudinal axis (9).
Regarding claim 7, the Windischman reference discloses the perforating tool of claim 1, wherein the aperture (3) has a sufficient size to allow suction of gas from an inside of the support (this is merely a statement of intended use, but is fully capable of being performed by the Windischman perforating tool).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Windischman et al. (US 2716983) (hereinafter Windischman) in view of Ferguson (US 2560162).
Regarding claim 4, the Windischman reference discloses the perforating tool of claim 1, which has curved distal portions (fig. 4), and does not disclose wherein the cutting edges have distal portions converging to form a V-shaped geometry at a distal end of the cutting tip, the distal portions being inclined by an angle with respect to a longitudinal axis of the perforating tool.
The Ferguson reference disclose in a similar type of perforating tool (5) (fig. 2) that it is old and well known to provide cutting edges (11) have distal portions converging to form a V-shaped (14) geometry at a distal end of the [cutting] “pointed” tip (5), the distal portions being inclined by an angle with respect to a longitudinal axis of the perforating tool (5).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Windischman perforating tool (Windischman: 1) by having had the cutting edges (Windischman: 7) have distal portions converging to form a V-shaped geometry at a distal end of the [cutting] “pointed” tip, the distal portions being inclined by an angle with respect to a longitudinal axis (Windischman: 9) of the perforating tool (Windischman: 1), as taught by Ferguson, in order to create a piercing point.  In this instance, a skilled artisan would have recognized that it involves no more than the predictable use of prior art elements according to their established functions.
Regarding claim 5, the Windischman reference discloses the perforating tool of claim 1, but does not disclose wherein each of the cutting edges includes a further portion, wherein the further portion terminates into one of the non-cutting surfaces, and wherein the further portions of the cutting edges converge to define the non-cutting surfaces.
The Ferguson reference disclose in a similar type of perforating tool (5) (fig. 2) that it is old and well known to provide each of the cutting edges (11) with a further portion (X) in the annotated fig. below), wherein the further portion (X) terminates into one of the non-cutting surfaces (15), and wherein the further portions (X) of the cutting edges converge to define the non-cutting surfaces (15).

    PNG
    media_image2.png
    300
    678
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Windischman perforating tool (Windischman: 1) by having had each of the cutting edges (Windischman: 7) include a further portion, wherein the further portion terminates into one of the non-cutting surfaces (Windischman: 14), and wherein the further portions of the cutting edges converge to define the non-cutting surfaces, as taught by Ferguson, in order to create a gradual transition between the cutting edges and the non-cutting surfaces.  In this instance, a skilled artisan would have recognized that it involves no more than the predictable use of prior art elements according to their established functions.
Regarding claim 6, the Windischman perforating tool, as modified by Ferguson above, teaches the perforating tool of claim 5, wherein the further portions (Ferguson: X as seen in the annotated figure above) of the cutting edges (Ferguson 11) are arc-shaped (Ferguson: fig. 2 shows arc-shaped portions).
Claims 8-14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dornseifer (EP 2284085) in view of Windischman et al. (US 2716983) (hereinafter Windischman).
Attention is directed to the English language translation of the Dornseifer reference attached to the IDS filed 24 September 2021).
Regarding claims 8-10, the Dornseifer reference discloses a system comprising: a perforating tool (paragraph [0025], a cannula 9, see claim 4)); and a vacuum arrangement (19, paragraph [0049] and paragraphs [0079]-[0084], and see claim 4) in fluid communication with the aperture of the perforating tool (9) (see fig. 3), wherein, after perforation of the side wall of the support (1) by the perforating tool (9), the vacuum arrangement is configured to suction gas from the inside of the support (paragraphs [0079]-[0084], and see claim 4), a packaging assembly (fig. 2a) configured to fix a film sheet (2) to the support (1) before perforation of the side wall of the support by the perforating tool (9), and a frame (see fig. 3a and paragraph [0096]); and a transport assembly (fig. 2a, conveyor) arranged on the frame and configured to displace the support (1) along a predefined path (paragraph [0081]).
The Dornseifer system meets all of applicant’s claimed subject matter with the exception of the perforating tool being the perforating tool of claim 7.  
The Windischman reference, as discussed above, teaches the perforating tool of claim 7.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Dornseifer system by having substituted the perforating tool of claim 7, as taught by Windischman, for the perforating tool (9) of Dornseifer, since it is routine for a skilled artisan to substitute one old well known structure for another when the substituted structure will perform the same function in the same manner as originally intended, and the result of the substitution will yield predictable results to one of ordinary skill in the art.
Regarding claims 11-14 and 18, the Dornseifer reference discloses a method comprising: fixing a film sheet (2) to a support (1); perforating a side wall of the support (1) (paragraph [0079]-0084] and see claim 4) using a perforating tool (9), withdrawing gas from inside the support via an aperture in the perforating tool (9), the withdrawing of the gas from inside the support (1) is done by a vacuum arrangement (19) in fluid communication with the perforating tool (9) (paragraph [0049] and paragraphs [0079]-[0084], and see claim 4), and the aperture in the perforating tool (9) has a sufficient size to allow suction of gas from an inside of the support (paragraph [0049] and paragraphs [0079]-[0084], and see claim 4).
The Dornseifer reference meets all of applicant’s claimed subject matter with the exception of the perforating tool structure set forth in claims 11, 13 and 14.
However, as discussed above in the rejection of claims 1-3, the Windischman reference discloses a perforating tool which meets the particular structural limitations of the perforating tool set forth in claims 11, 13 and 14.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Dornseifer method by having substituted the perforating tool structure, as taught by Windischman, for the perforating tool (9) of Dornseifer, since it is routine for a skilled artisan to substitute one old well known structure for another when the substituted structure will perform the same function in the same manner as originally intended, and the result of the substitution will yield predictable results to one of ordinary skill in the art.
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claim 11, and further in view of Ferguson (US 2560162).
Regarding claims 15-17, the Dornseifer method, as modified by Windischman above, teaches the method of claim 11, but does not disclose the perforating tool structure set forth in claims 15-17.
However, as discussed above in the rejection of claims 4-6, the Ferguson reference discloses a perforating tool which meets the particular structural limitations of the perforating tool set forth in claims 15-17.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Dornseifer method by having incorporated the perforating tool structure, as taught by Ferguson, into the substituted perforating tool of Windischman now provided in the Dornseifer method above, since it is routine for a skilled artisan to substitute one old well known structure for another when the substituted structure will perform the same function in the same manner as originally intended, and the result of the substitution will yield predictable results to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huber (US ‘599) discloses a perforating tool.
Hatayama (US ‘203) discloses a perforating tool, see especially fig. 6d.
Myers (US ‘935) discloses a perforating tool.
Baldwin et al. (US ‘135) discloses a perforating tool which forms a flap using cutting surfaces and non-cutting surfaces.
Owings (US ‘045) discloses a perforating tool having a pointed tip with a V-shaped geometry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        25 October 2022